Title: From Thomas Jefferson to Maryland Legislature, 10 December 1807
From: Jefferson, Thomas
To: Maryland Legislature


                        
                            Gentlemen
                            
                            Washington Dec. 10. 07
                        
                        I recieved some time ago from the President of the Senate and Speaker of the House of Representatives of
                            Maryland an Address of that Legislature, to which, on public considerations, it was thought advisable that the answer
                            should be deferred. I now ask permission to convey the answer to the Legislature through the same channel, and to tender
                            you the assurances of my high consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    